DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 10/26/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
The applicant has amended FIGS. 1-3 so that the descriptive legend describes the figures as "PRIOR ART" per the Examiner's request.
In view of the replacement drawings submitted on 10/26/2021, the examiner finds the submission sufficient, and therefore the objection of the drawings is hereby withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination, fail to disclose a security portal having an environment to be monitored and through which individuals entering or exiting the security portal pass, comprising: 
a plurality of magnetic field sensors spaced from each other within the environment to be monitored and defining a sensor assessment network (SAN) for tracking a target having a magnetic dipole within the environment to be monitored, each magnetic field sensor having x, y and z axes and producing x, y and z channels at respective axes, and each comprising, 

a digitally controlled potentiometer connected to the sensor coil, 
a sensor controller connected to the sensor coil and digitally controlled potentiometer and configured to apply a stepped voltage from negative to positive over the sensor coil, sample an output frequency at each stepped voltage value, generate a magnetic sensor response curve, and convert a non-linear response of the sensor transducer to a magnetic field value for each channel as a function of frequency for a specific potentiometer setting based upon a sensed magnetic dipole as a target that is tracked in the security portal; and 
a SAN controller connected to each magnetic field sensor and configured to receive the magnetic field values of each channel in each magnetic field sensor and determine the magnetic field vectors of the target over each sample.  
Claims 2-10 depend upon that of Claim 1, require all of the limitations of Claim 1, therefore Claims 2-10 are too considered as allowed.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination, fail to disclose a sensor assessment network (SAN), comprising: 
a plurality of magnetic field sensors, each magnetic field sensor having x, y and z axes and producing x, y and z channels at respective axes and each comprising, 
a sensor transducer having a sensor coil, a digitally controlled potentiometer connected to the sensor coil, 
a sensor controller connected to the sensor coil and digitally controlled potentiometer and configured to apply a stepped voltage from negative to positive over the sensor coil, sample an output frequency at each stepped voltage value, generate a magnetic sensor 
a SAN controller connected to each magnetic field sensor and configured to receive the magnetic field values of each channel in each magnetic field sensor and determine the magnetic field vectors of the target over each sample.  
Claims 12-18 depend upon that of Claim 11, require all of the limitations of Claim 11, therefore Claims 12-18 are too considered as allowed.
Regarding Claim 19, the references cited on PTO-892 form, alone or in combination, fail to disclose a method of operating a sensor assessment network (SAN), comprising: 
providing a plurality of magnetic field sensors, each magnetic field sensor having x, y and z axes and producing x, y and z channels at respective axes and each comprising, a sensor 460131172 transducer having a sensor coil, a digitally controlled potentiometer connected to the sensor coil, and a sensor controller connected to the sensor coil and digitally controlled potentiometer; 
applying a stepped voltage from negative to positive over the sensor coil; 
sampling an output frequency at each stepped voltage value; 
generating a magnetic sensor response curve and converting a non-linear response of the sensor transducer to a magnetic field value for each channel as a function of frequency for a specific potentiometer setting based upon a sensed magnetic dipole; 
receiving the magnetic field values within a SAN controller connected to each magnetic field sensor; and 

Claims 20-26 depend upon that of Claim 19, and require all of the limitations of Claim 19, therefore Claims 20-26 are too considered as allowed.
Reference US 10,459,103 B1 teaches a security portal having an environment to be monitored and through which individuals entering or exiting the security portal pass using a sensor network of proximity sensors. Reference ‘103 teaches the use of infrared (IR) transmitters and receivers as the proximity sensors and states that the proximity sensors may utilize “… other techniques to determine the presence of an object at the portal,” therefore  ‘103 fails to explicitly disclose the use magnetic field sensors. spaced from each other within the environment to be monitored and defining a sensor assessment network (SAN) for tracking a target having a magnetic dipole within the environment to be monitored, each magnetic field sensor having x, y and z axes and producing x, y and z channels at respective axes, and each comprising, a sensor transducer having a sensor coil, a digitally controlled potentiometer connected to the sensor coil, a sensor controller connected to the sensor coil and digitally controlled potentiometer and configured to apply a stepped voltage from negative to positive over the sensor coil, sample an output frequency at each stepped voltage value, generate a magnetic sensor response curve, and convert a non-linear response of the sensor transducer to a magnetic field value for each channel as a function of frequency for a specific potentiometer setting based upon a sensed magnetic dipole as a target that is tracked in the security portal; and a SAN controller connected to each magnetic field sensor and configured to receive the 
Reference US 2015/0285611 A1 teaches a sensor network of clustered single axis sensors for tracking a dipole magnetic field in an environment, with each of the magnetic field sensor clusters having z, y, and z axes and producing z, y, and z channels at respective axes. However, ‘611 fails to disclose a sensor coil configuration connected to a potentiometer, and further fails to disclose a sensor controller connected to the sensor coil and digitally controlled potentiometer and configured to apply a stepped voltage from negative to positive over the sensor coil, sample an output frequency at each stepped voltage value, generate a magnetic sensor response curve, and convert a non-linear response of the sensor transducer to a magnetic field value for each channel as a function of frequency for a specific potentiometer setting based upon a sensed magnetic dipole as a target that is tracked in the security portal. 
US 9,448,288 B2 teaches a magnetic field sensor with improved accuracy resulting from a digital potentiometer and therefore provides the motivation for one of ordinary skill in the art to incorporate a digital potentiometer connected to a magnetic field sensor. However, reference ‘288 fails to disclose a sensor controller connected to the sensor coil and digitally controlled potentiometer and configured to apply a stepped voltage from negative to positive over the sensor coil, sample an output frequency at each stepped voltage value, generate a magnetic sensor response curve, and convert a non-linear response of the sensor transducer to a magnetic field value for each channel as a function of frequency for a specific potentiometer setting based upon a sensed magnetic dipole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetic field sensors, and more particularly, with respect to security portals and sensor assessment networks that make use of magnetic field sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858